MEMORANDUM OPINION
                                          No. 04-11-00087-CR

                                       IN RE Carlton STROUD

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: February 16, 2011

PETITION FOR WRIT OF MANDAMUS DISMISSED

           On February 1, 2011, relator Carlton Stroud filed a petition for writ of mandamus,

complaining about his underlying felony conviction.                In 1999, relator was convicted of

possession of one to four grams of cocaine and was sentenced to thirty five years’ confinement.

On August 8, 2001, this court dismissed the appeal in Cause No. 04-99-00712-CR after relator

withdrew his notice of appeal. Therefore, relator’s felony conviction became final.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

2008); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910

1
  This proceeding arises out of Cause No. 1997-CR-3770, styled State of Texas v. Carlton Stroud, in the 290th
Judicial District Court, Bexar County, Texas, the Honorable Melissa Skinner presiding.
                                                                                 04-11-00087-CR


S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive

means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                                  PER CURIAM


DO NOT PUBLISH




                                               -2-